SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1363/15
CA 14-01860
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND DEJOSEPH, JJ.


KAREN COLLINS, AS EXECUTOR OF THE ESTATE OF
WILLIAM ALLEN COLLINS, DECEASED,
PLAINTIFF-APPELLANT-RESPONDENT,

                    V                                               ORDER

MILLENNIUM DEVELOPMENT, LLC, VISION
DEVELOPMENT, INC., AND EAGLE BUILDERS LLC,
DEFENDANTS-RESPONDENTS-APPELLANTS.
----------------------------------------------
EAGLE BUILDERS LLC, THIRD-PARTY
PLAINTIFF-APPELLANT,

                    V

JOSEPH BARONE CONSTRUCTION CORP., THIRD-PARTY
DEFENDANT-RESPONDENT.
----------------------------------------------
JOSEPH BARONE CONSTRUCTION CORP., FOURTH-PARTY
PLAINTIFF-RESPONDENT,

                    V

SUPERIOR STEEL, INC., FOURTH-PARTY
DEFENDANT-APPELLANT.


CHERUNDOLO LAW FIRM, PLLC, SYRACUSE (JOHN C. CHERUNDOLO OF COUNSEL),
FOR PLAINTIFF-APPELLANT-RESPONDENT.

COSTELLO, COONEY & FEARON, PLLC, SYRACUSE (DANIEL P. FLETCHER OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS-APPELLANTS AND THIRD-PARTY
PLAINTIFF-APPELLANT.

GOLDBERG SEGALLA LLP, BUFFALO (MEGHAN M. BROWN OF COUNSEL), FOR
FOURTH-PARTY DEFENDANT-APPELLANT.

SMITH, SOVIK, KIENDRICK & SUGNET, P.C., SYRACUSE (EDWARD J. SMITH,
III, OF COUNSEL), FOR THIRD-PARTY DEFENDANT-RESPONDENT AND
FOURTH-PARTY PLAINTIFF-RESPONDENT.


     Appeal and cross appeals from an order of the Supreme Court,
Oneida County (Patrick F. MacRae, J.), entered December 26, 2013.    The
order, among other things, denied plaintiff's motion for summary
judgment, denied in part defendants’ motion for summary judgment,
                                 -2-                       1363/15
                                                         CA 14-01860

denied in part third-party defendant’s motion for summary judgment,
and denied fourth-party defendant’s motion for summary judgment.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on November 6, 2016, and filed in the Oneida
County Clerk’s Office on December 5, 2016,

     It is hereby ORDERED that said appeal and cross appeals are
unanimously dismissed without costs upon stipulation.




Entered:   April 28, 2017                       Frances E. Cafarell
                                                Clerk of the Court